DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 was filed after the filing date of the application on 10/09/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the IDS submitted on 04/21/2021, applicant cited two non-patent literature references. 37 C.F.R. 1.98(a)(2)(ii) requires a legible copy of “each publication or that portion which caused it to be listed”. Based on the citations, “that portion which caused it to be listed” appears to be more than the abstract. However, applicant has only provided the abstract. If only the abstract caused the document to be listed, the citation should clearly indicate only the Abstract is relevant. 37 C.F.R. 1.98(b)(5). If the entire document caused the publication listed, the entire publication must be provided. 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “that directs a portion of the energy source to the seed stage light source and a portion of the energy source to the booster stage element”. “The energy source” lacks antecedent basis. Therefore, it is unclear what applicant is claiming. Additionally, “directs a portion of the energy source” is unclear. Based on applicant’s specification, the disclosed invention does not direct a portion of “the energy source”. Rather, applicant is splitting the output from the energy source. Accordingly, it is unclear what applicant is attempting to claim. For the purpose of this Office Action, the Office will interpret the claim as “that directs a portion of an output of the pump energy source to the seed stage light source and a portion of the output of the pump energy source to the booster stage element”. Claims 13 and 14 are indefinite at least based on their dependence from claim 2. 
Claims 3, 7, and 11 are improper Markush claims. A list of alternatives is an acceptable claim construction. However, these lists must be a closed group of alternatives (i.e. the selection is made from a group “consisting of” rather than “comprising” or “including”). If the list is open, it is unclear what other alternatives are intended to be included. MPEP 2173.05(h). Claims 3, 7, and 11 respectively recite “the loopback circuit further comprises at least one of…or”, “the tunable element comprises one of…or”, and “pumping action comprises one of…”. The open lists of alternatives in claims 3 and 11 render the scope of the claims unclear. Accordingly, the claims are indefinite. 

For the purpose of this Office Action, the Office will interpret claim 3 as reciting “the loopback circuit further consisting of at least one of…or”, claim 7 as “the tunable element consisting of one of…or”, and claim 11 as “wherein pumping action consists of one of a photonic, voltage, chemical, or nuclear pump”.
Claim 12 is also indefinite. Claim 12 depends from claim 1 and recites “the pump”. Claim 1 does not define “a pump”. Accordingly, it is unclear what “the pump” refers to or if claim 12 should depend from claim 2. For the purpose of this Office Action, the Office will interpret claim 12 as “a pump”.
Claim 14 is also indefinite. Claim 14 depends from claim 2 which depends from claim 1 and recites “the tap coupler is configured to pass a greater portion of signal power from the OSTA than from the loopback stage”. Neither claim 1 nor claim 2 recites “a tap coupler”, “a OSTA”, or “the loopback stage”. Accordingly, the scope of the claim is unclear, because it is unclear what “the tap coupler”, “the OSTA”, or “the loopback stage” refer to. For the purpose of this Office Action, the Office will interpret the claim as “a tap coupler is configured to pass a greater portion of signal power from the tunable element than from the loopback circuit”. Additionally, the scope of the claim is unclear, because it is unclear how a tap coupler maybe configured “to pass a greater portion of signal power” from the tunable filter than from the loopback circuit. The Office will interpret the claim as requiring at least part of the signal to be outputted from the loopback circuit. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-11, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanders et al. (US 2011/0051143 A1), hereafter Flanders.
Regarding claims 1 and 16, Flanders discloses an amplified spontaneous emission (ASE) light source (Title) comprising: a seed stage light source for providing a light beam to be amplified (Element 112; [0056]); a tunable element coupled to the seed stage light source configured for filtering a portion of the light beam from the seed stage light source (Element 150; [0070]-[0071]); and a loopback circuit coupled to the tunable element (Element 180 or 602; [0112]), the loopback circuit comprising a booster stage element for amplifying the filtered light beam from the tunable element (Element 174; [0081]-[0088]).
Regarding claim 3, Flanders further discloses the loopback circuit further consists of at least one of a tap coupler, a filter, a variable attenuator, or an isolator for modifying the light within the loopback circuit (Fig. 4 elements 612 or 618; Fig. 7 element 910).
Regarding claim 5, Flanders further discloses the loopback circuit filter element is disposed between the tunable element and booster stage element (Fig. 7 element 910 is between elements 150 and 812), and the filter element is configured to block at least a portion of the light from the tunable element ([0137]-[0138]).
Regarding claim 7, Flanders further discloses the tunable element consists of one of a wavelength selective switch (WSS) or a wavelength blocker (WB) ([0070]1).
Regarding claim 8, Flanders further discloses the tunable element is configured to filter for user-defined wavelengths ([0026]).
Regarding claim 9, Flanders further discloses the seed stage light source is configured to produce full spectrum light output ([0013]; [0056]).
Regarding claim 10, Flanders further discloses a reflecting element coupled to the seed stage light source for reflecting the signal toward the tunable element (Fig. 2 element 180; Figs. 4 and 6-8 element 616; Figs. 9 and 10 element 1116).
Regarding claim 11, Flanders further discloses pumping action comprises one of a photonic, voltage, chemical, or nuclear pump ([0058]).
Regarding claim 15, Flanders further discloses the seed stage light source is based in part on spontaneous emissions of light ([0057]-[0058]).
Regarding claim 19, Flanders further discloses routing light in a clockwise direction around the loopback circuit, wherein the light is routed at a splitter disposed between the tunable element and booster stage element (Figs. 4 and 6-8 show a clockwise direction in the loopback circuit with a splitter (i.e. element 610).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flanders in view of Rapp et al. (US 2011/0085230 A1), hereafter Rapp.
Regarding claims 2 and 17, Flanders does not explicitly disclose a pump energy source coupled to the seed stage light source and booster stage element via a splitter element that directs a portion of the energy source to the seed stage light source and a portion of the energy source to the booster stage element. However, Rapp discloses a pump energy source (Element 11) coupled to a first amplifier (Element A1) and a booster stage element (Element A2) via a splitter element (Element 10) that directs a 
Regarding claim 13, Rapp further discloses the splitter is configured to direct more than half of the power to the booster stage element (Fig. 5; [0022]; [0042]). 

Claims 4, 6, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flanders in view of Atieh (US 2001/0024539 A1), hereafter Atieh.
Regarding claims 4 and 18, Flanders further discloses the loopback circuit coupler is disposed between the tunable element and booster stage element (Fig. 10 element 1212), and the coupler is configured to combine light from the tunable element and light from the loopback circuit (Fig. 110 element 1212). Flanders does not explicitly disclose a tap coupler2. However, Atieh discloses a tap coupler (Fig. 2 element 50). The advantage is to provide an easy way to amplify the signal in the loop and provide extraction (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Flanders with a tap coupler as disclosed by Atieh in order to provide an easy way to amplify the signal in the loop and provide extraction.
Regarding claim 6, Flanders does not explicitly disclose light within the loopback circuit comprises a clockwise mode and a counterclockwise mode. However, Atieh discloses the loopback circuit comprises a clockwise mode and a counterclockwise mode ([0024]). The advantage is to provide additional pump power ([0025]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Flanders with the loopback circuit comprises a clockwise mode and a counterclockwise mode as disclosed by Atieh in order to provide additional pump power.
Regarding claim 14, Flanders further discloses the coupler is configured to pass a greater portion of signal power from the OSTA than from the loopback stage (Fig. 10 element 1212). Flanders does not explicitly disclose a tap coupler3. However, Atieh discloses a tap coupler (Fig. 2 element 50). The advantage is to provide an easy way to amplify the signal in the loop and provide extraction (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Flanders with a tap coupler as disclosed by Atieh in order to provide an easy way to amplify the signal in the loop and provide extraction. The Office notes that Atieh discloses “the coupler is configured to pass a greater portion of signal power from the OSTA than from the loopback stage” appears to be a natural result of tap couplers at [0023]. 
Regarding claim 20, Flanders does not explicitly disclose routing light in a counterclockwise direction around the loopback circuit, wherein the light is routed at a splitter coupled to the output of the booster stage element. However, Atieh discloses routing light in a counterclockwise direction around the loopback circuit, wherein the light is routed at a splitter coupled to the output of the booster stage element ([0024]). The advantage is to provide additional pump power ([0025]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flanders.
Regarding claim 8, if it is found Flanders does not explicitly disclose the tunable element is configured to filter for user-defined wavelengths. The Office takes Official Notice that tunable element is configured to filter for user-defined wavelengths are well known in the art. The advantage is to allow the user to determine the useful wavelengths for the device based on its intended use. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Flanders with the tunable element is configured to filter for user-defined wavelengths as is known in the art in order to allow the user to determine the useful wavelengths for the device based on its intended use.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Flanders in view of Sulhoff et al. (US 6687049 B1), hereafter Sulhoff.
Regarding claim 12, Flanders further discloses a pump ([0058]). Flanders does not explicitly disclose the pump is configured to operate at a constant current input. However, Sulhoff discloses the pump is configured to operate at a constant current input (col. 6 ll. 65-67). The advantage is to control the device in the desired operating mode (col. 6 ll. 60-62). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Flanders with the pump is configured to operate at a constant current input as disclosed by Sulhoff in order to control the device in the desired operating mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828
06/12/2021                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0070] discloses a “bandpass filter”. As is known in the art, bandpass filters passes certain wavelengths and attenuates/blocks wavelengths outside of that range. As such, a “bandpass filter” is a “wavelength blocker”.
        2 The Office notes that “tap coupler” does not appear to have a well defined definition, but the state of the art suggests they are limited to a fiber coupler.
        3 The Office notes that “tap coupler” does not appear to have a well defined definition, but the state of the art suggests they are limited to a fiber coupler.